ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that DONALD D. PHILLIPS of ATLANTIC CITY, who was admitted to the bar of this State in 1960, be privately reprimanded for his failure to conclude the probate of an estate for a period of six years and for his failure to communicate with a representative of the beneficiaries of the estate, in violation of RPC 1.1(a), 1.3 and 1.4(a);
And the Court having reviewed the record in this matter, and having determined that the circumstances including respondent's receipt of a private reprimand in 1988 for similar conduct, warrant the imposition of public discipline;
And respondent having waived oral argument;
And good cause appearing;
It is ORDERED that the report of the Disciplinary Review is adopted, and DONALD D. PHILLIPS is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.